Title: Advertisement, 24 May 1756
From: Washington, George
To: 

 

[Winchester, 24 May 1756]

Advertisement.
Whereas I have great reason to believe, the Dangers apprehended from the French and Indian incursions are now pretty much over—none of them being seen or heard of for sometime past; and having certain advice of several parties of them returning over the Alleghany mountains—I take this method of informing and perswading those unfortunate people who were obliged to abandon their Plantations, of their security and necessity to return again—Numbers of the militia being already, and more will be very soon, so posted and dispersed around the Frontiers—Building Forts, scouting, scouring and pattrolling the woods—that the least appearance of the Enemy will soon be discovered and every necessary measure taken to repel them, and defend the Inhabitants from any danger or trouble. It is to be hoped, the people will pay regard to this notice; if their own interests or the public good can be motives to prevail with them to return and take care of their cattle and Crops. As they will be so well guarded and defended, that with good assistance, they may for the future live in the greatest security and peace.

G:W.
May 24th 1756.    

